Citation Nr: 0623238	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to May 
1955.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran demonstrates Level I hearing acuity in his right ear 
and Level I hearing acuity in his left ear.

3.  The veteran's service-connected bilateral hearing loss 
does not demonstrate a level of impairment that warrants a 
compensable evaluation under VA regulations and has not been 
shown to result in interference with normal employability. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 
4.7, 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in June 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that the evidence 
must show that his service-connected disability had gotten 
worse to establish entitlement to an increased evaluation.  
The RO additionally asked the veteran to send any additional 
information or evidence within 30 days of the date of the 
letter.  The RO further informed the veteran that he may lose 
money if he took more than one year to submit the information 
needed to support his claim and his claim was later granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Thus, the veteran was essentially asked to 
provide any evidence in his possession that pertained to his 
claim and was advised regarding the elements of degree of 
disability and effective date in the June 2003 VCAA notice 
letter.  38 C.F.R. § 3.159 (b)(1) (2005); see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) (stating that VCAA 
notice requirements include the elements of degree of 
disability and effective date).  

Furthermore, the RO provided the veteran with a copy of the 
July 2003 and August 2003 rating decisions, the July 2004 
Statement of the Case (SOC), and the January 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The July 2004 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran an audiological examination in July 2003.  The 
veteran's VA treatment records dated from June 2002 to 
November 2004 and private audiological evaluations dated in 
June 2003 and January 2006 are also of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

The July 2002 VA treatment record shows that the veteran 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
50
LEFT
20
15
40
50
50

Puretone threshold averages were 43 for the right ear and 39 
for the left ear.  Word recognition scores were noted as 96 
percent in the right ear and 96 percent in the left ear.  

The July 2003 QTC audiological examination report shows that 
the veteran demonstrated pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
55
65
LEFT
30
35
50
50
70

Puretone threshold averages were 53 for the right ear and 51 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 92 
percent in the left ear.

The January 2006 private audiological evaluation report 
reveals that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
60
LEFT
15
15
35
40
50

Puretone threshold averages were 45 for the right ear and 35 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.

The record reflects that the veteran also underwent 
audiometric testing in June 2003; however, the results of 
that audiogram were depicted by graph and may not be 
interpreted by the Board for the purpose of evaluating the 
severity of his hearing loss.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).


III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     
  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2005).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2005).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


IV.	Analysis

The veteran contends that his hearing continues to worsen and 
seeks a compensable evaluation for his bilateral hearing 
loss.  The veteran's hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Hearing loss is evaluated under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  

At the July 2002 VA audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear with a 
puretone threshold average of 43 and speech discrimination 
score of 96 percent.  The veteran demonstrated Level I 
hearing acuity in the left ear with a puretone threshold 
average of 39 and speech discrimination score of 96.  Table 
VII (Diagnostic Code 6100) provides a 0 percent disability 
rating for the hearing impairment demonstrated in this 
examination.  38 C.F.R. § 4.85 (2005).  

At the July 2003 QTC audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear with a 
puretone threshold average of 53 and speech discrimination 
score of 100 percent.  The veteran demonstrated Level I 
hearing acuity in the left ear with a puretone threshold 
average of 51 and speech discrimination score of 92 percent.  
Table VII (Diagnostic Code 6100) provides a 0 percent 
disability rating for the hearing impairment demonstrated in 
this examination.  Id.

At the January 2006 private audiological examination, the 
veteran demonstrated Level I hearing acuity in the right ear 
with a puretone threshold average of 45 and speech 
discrimination score of 92 percent.  The veteran demonstrated 
Level I hearing acuity in the left ear with a puretone 
threshold average of 35 and speech discrimination score of 96 
percent.  Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated in this examination.  Id.  

Moreover, the veteran's bilateral hearing loss has not been 
shown to demonstrate the exceptional patterns of hearing 
impairment described under 38 C.F.R. § 4.86.  

The Board notes that the veteran has complained that his 
hearing loss has worsened and, thus, meets the criteria for a 
compensable evaluation; however, the record reflects that the 
veteran lacks the medical expertise to offer a competent 
medical opinion regarding the severity of his hearing loss.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Based on the 
competent medical evidence of record, the Board finds that 
the veteran's bilateral hearing loss more closely 
approximates the criteria for the currently assigned 
noncompensable rating and entitlement to an increased rating 
on a schedular basis is not warranted.  

The Board further notes that the veteran has reported that 
his hearing loss adversely affects his employment as a sales 
representative; however, the Board concludes that any limits 
on the veteran's employability due to his hearing loss have 
been contemplated in the current noncompensable rating.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2005) is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



ORDER

Entitlement to a compensable rating for the veteran's 
service-connected bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


